Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 1 of 18



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO: 1:18-CV-24931- DPG

  KATIUSKA VELEZ, individually, and as parent
  and guardian for BRANDON VELEZ,

         Plaintiffs,

  v.

  CORAL GATE WEST CONDOMINIUM
  ASSOCIATION, INC.

        Defendants
  ______________________________________/

                         PLAINTIFF’S RESPONSE TO DEFENDANT’S
                           MOTION FOR SUMMARY JUDGMENT

         Plaintiff, KATIUSKA VELEZ, individually, and as a parent and guardian for BRANDON

  VELEZ, by and through the undersigned, hereby files her responses to Defendants, CORAL

  GATE WEST CONDOMINIUM ASSOCIATION, INC., Motion for Summary Judgment, and

  states as follows:

         I.      Introduction

         The Defendant’s Motion for Summary Judgment demands judgment on Plaintiff’s fair

  housing claims solely on the affirmative defense that Brandon Velez, an Autistic young man with

  an intellectual disability, was a direct threat because he masturbated in a community laundry room

  at 2:30 in the morning. Solely as a result of a disability-related behavior, Mr. Velez, and his

  mother, Katiuska Velez, were ordered to leave their home.

         While common sense would dictate that such behavior would not rise to the level of a direct

  threat, the affirmative defense should not even be available to the Defendant as there was no threat

  or accommodation assessment ever done at the time of the decision to deny a dwelling to Ms.


           Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 2 of 18
                                                              Velez v. Coral Gate West Condominium
                                                                       Case No.: 18-CV-24931- DPG
                                                                                        Page 2 of 18

  Velez and her son. The defendant’s affirmative defense and this motion is based on the very same

  stereotypes that the Fair Housing Act was designed to abolish. Without any knowledge of

  intellectual or developmental disabilities, or even retaining an expert in the subject, the defendants

  continue to propagate myths and stereotypes of a disabled young man as too dangerous to be part

  of our community.

         II.     Standard of Review

         Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

  admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

  any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R.

  Civ. P. 56(c). A party is entitled to summary judgment when it can show that there is no genuine

  issue as to any material fact and that it is entitled to judgment as a matter of law. Fed.R.Civ.P.,

  Rule 56; Beal v. Paramount Pictures Corp., 20 F.3d 454, 458 (11th Cir.1994). Summary judgment

  is not proper if the evidence is such that a reasonable jury could return a verdict for the non-moving

  party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Further, the evidence must be

  construed in the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith

  Radio Corp., 475 U.S. 574, 587 (1986). The nonmoving party must also provide more than a mere

  “scintilla” of evidence to avoid summary judgment. Id. at 252. It is the moving party’s burden to

  establish that there is no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,

  322-23(1986). The inquiry which this Court must conduct is whether the evidence presents a

  “sufficient disagreement” to require submission to a jury and if finding no issue in dispute, whether

  the moving party is entitled to a judgment as a matter of law. Anderson, 477 U.S. at 251-52.

  Defendant is not entitled to summary judgment as there are genuine issues of material fact.




           Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 3 of 18
                                                              Velez v. Coral Gate West Condominium
                                                                       Case No.: 18-CV-24931- DPG
                                                                                        Page 3 of 18

           As an affirmative defense, the burden of proof is on the housing provider that asserts direct

  safety threat as a defense to a disability discrimination action. Dadian v. Vill. of Wilmette, 269

  F.3d 831, 840 (7th Cir. 2001); Echazabal v. Chevron USA, Inc., 336 F.3d 1023, 1027 (9th Cir.

  2003).

           III.   Facts and background

           As demonstrated by the Plaintiff’s Response to Defendant’s Statement of Facts (hereinafter

  “PSOF”), the Plaintiff disputes many of the Defendant’s statement of facts, and inferences drawn

  from their statement of facts, with specific citations to the record. Accordingly, the Plaintiff

  presents her facts, and describes Mr. Velez’s disability with the support of a declaration and report

  from a Board Certified Behavioral Analyst1 with over 33 years of experience, with knowledge of

  Mr. Velez and a statement of facts in this case

           Mr. Velez is currently a 24 year old man who lives with an intellectual disability and

  Autism. PSOF ¶1, 32. From July 15, 2014 to January 2017, Mr. Velez lived at Coral Gate West

  with his mother, Katiuska Velez.

           When he was in high school, Mr. Velez would receive services from the school system,

  and would receive services from his father’s health plan. PSOF ¶ 6. In order to obtain home-based

  services for Brandon Velez’ disability, his mother must apply for a home and community-based

  services waivers authorized by 42 U.S.C. 1396n(c) (HCBS Waivers or Med[icaid] Waiver) to

  obtain long-term care services and supports in their home or community, rather than in an



  1
   A Board Certified Behavioral Analyst is a professional that is trained to develop interventions
  for persons with developmental or intellectual disabilities to teach or increase occurrence of skills
  to replace behavior targeted for change and arrange delivery of consequences for desirable and
  undesirable behavior. Fla. Admin. Code § 65G-4.001



            Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 4 of 18
                                                              Velez v. Coral Gate West Condominium
                                                                       Case No.: 18-CV-24931- DPG
                                                                                        Page 4 of 18

  institutional setting. These services include, but are not limited to behavioral intervention services,

  therapies, and residential habitation options.

         Katiuska Velez knew her son needed such supports, and applied to have such supports

  when he was 14 years old and was put on the wait list to obtain the benefits. PSOF ¶ 6. The Wait

  list is currently more than 25,000 persons, and Mr. Velez was high on the priority list (Priority

  Category 3) Id. See § 393.065(5), Fla Stat. In 2013, Brandon Velez still was not eligible for the

  Med-waiver, Katiuska Velez lost her home, and as Mr. Velez was getting to be an adult who is

  stronger, Ms. Velez needed additional care. Because of the additional care required, Ms. Velez

  requested a crisis waiver, and met the standards to receive services under Rule 65G-1.047, Fla.

  Admin. Code. Because of Ms. Velez’ efforts, she was able to get the additional community based

  care that Brandon Velez needed. This included behavior supports to adjust to his daily activities.

  By the time he moved into Coral Gate West, Ms. Velez had a support coordinator and the supports

  she needed in place.

         Katiuska Velez and her son, Brandon, moved into Coral Gate West in 2014. Ms. Velez

  had a caretaker for the first few months of her tenancy, and therafter, had her mother care for Mr.

  Velez while Ms. Velez worked nights as a hospice care nurse. PSOF ¶ 8,9. However, Mr. Velez

  would wander the hallways, and Ms. Velez did not view it as a problem because he could not get

  outside onto the street. PSOF, ¶12. The Defendants did not like the fact that he would wander the

  hallways, and demanded that his mother place a lock on his door so he would not leave the

  apartment.2 PSOF ¶12, 13. The Defendant deemed that this behavior was a nuisance, and that Mr.


  2
   The Defendant claims that Mr. Velez would knock on doors and claim to have video and have
  complaints, however, there is not one person identified who complained, and no evidence (video
  or otherwise) established of any complaint. PSOF ¶11, 12.



           Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 5 of 18
                                                              Velez v. Coral Gate West Condominium
                                                                       Case No.: 18-CV-24931- DPG
                                                                                        Page 5 of 18

  Velez looked “weird”. PSOF ¶11, 12.

         From the beginning of the tenancy in July 15, 2014 to November 27, 2015, there were no

  violations of any association rules. The first inciednt occurred in November 27, 2015, when Mr.

  Velez was playing with his cousin and broke the water fountain off of the wall in the common

  area. PSOF ¶15. Ms. Velez paid for the damage. The second incident occurred in February 2016,

  when Mr. Velez walked into an open apartment at night, and ran away when he was discovered.

  There was no violation issued for that incident. PSOF ¶16, 17. A third incident occurred when

  Mr. Velez broke a small window in April 2016, when he was upset at his father. Ms. Velez paid

  for that. PSOF ¶ 18. For eight months following the broken window, there were no incidents

  whatsoever.

         On December 19, 2016, Brandon Velez was caught on video masturbating in the laundry

  room at 2:33 in the morning. PSOF ¶ 19. The property manager, Maria Guinart, met Ms. Velez

  outside her apartment when she arrived home from the night shift, and advised her that Mr. Velez

  “was caught on camera masturbating numerous times.”, and urged her to come to the management

  office to watch the video. PSOF ¶ 21. Ms. Velez refused to watch the video of her son. Id. At

  that very moment, the property manager stated that Ms. Velez and her son were going to have to

  leave Coral Gate West, and that the board was going to insist that she leave. Id. Ms. Velez started

  crying and stated that it had to do with his disability. Ms. Guinart replied that it had nothing to do

  with his disability, and that he was “sinverguenzeria”, meaning, in Spanish, that Brandon Velez

  was shameless scoundrel or rogue.

         On December 20th, the video was emailed to the Board members, and the board reached

  the conclusion that Brandon Velez was just too dangerous to live in the association. PSOF ¶ 20.

  The president of the association, Carlos Zubero, Ms. Guinart’s husband, believed the masturbation


           Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 6 of 18
                                                            Velez v. Coral Gate West Condominium
                                                                     Case No.: 18-CV-24931- DPG
                                                                                      Page 6 of 18

  incident was a very serious incident because it “is a serious sexual act, and in any other

  circumstances, it would have been a felony and he would have been arrested. Any this is – this

  happened in the common area where children and parents usually walk by with their children.”

  PSOF ¶20. This incident occurred at 2:33 in the morning. Id. When the notice of violation was

  issued the same day demanding that the Velez family vacate the unit, it only mentioned the “lewd

  sexual behavior while in the laundry room” and not any other incident at Coral Gate West. PSOF

  ¶ 20.3

           Ms. Velez’ APD Waiver support coordinator, 4 Sujay Rodriguez, came to speak to the

  property manager to plead for the Velez family and explain Brandon Velez disability and his needs.

  PSOF, ¶ 22. Ms. Rodriguez requested an accommodation that it reconsider its decision to

  terminate the lease and advised the association of Mr Velez’ ongoing therapy related to his

  behavior. Id. According to Ms. Rodriguez, “That [Mr. Velez] was going to get behavior analyst

  services and [will be] working on correcting that behavior.” Id. Ms. Guinart did not request any

  information, and maintained that the Velez family would need to move out, and stated “Okay, the

  board, or we, don't know what a person with those characteristics …can happen with him or what

  can he do.” PSOF ¶ 22.


  3
   In the motion and statement of facts, Defendant alleges that any other person would have been
  evicted. However, the facts demonstrate that at this same time, the association did not evict the
  adult son of a tenant that would vandalize the property, physically threaten employees and the
  postal worker, and would climb up the side of the building on other tenant’s balconies on the way
  to his apartment. PSOF ¶ 17. In addition, the defendant failed to evict the family of a tenant’s son
  who broke into cars and stole cellular telephones. Id.
  4
   For more information, see APD Support Coordination Frequently Asked Questions, found at
  http://apd.myflorida.com/waiver/support-coordination/frequently-asked-questions.htm; see also,
  page 2-67 to 2-91, in the DD waiver handbook, found at
  http://apd.myflorida.com/ibudget/docs/DD_iBudget_Rule%2059G-13.070Adoption.pdf


            Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 7 of 18
                                                              Velez v. Coral Gate West Condominium
                                                                       Case No.: 18-CV-24931- DPG
                                                                                        Page 7 of 18

         The Velez family moved out of Coral Gate West and into a different apartment. The new

  apartment had a lake in the rear, and Ms. Velez was constantly worried for the safety of her son.

  PSOF ¶ 5, 24. It was not like Coral Gate West, where Brandon Velez could walk around the

  facility and not be in danger. Id. Ms. Velez was concerned for her son’s safety with the water and

  dogs. PSOF ¶ 24. Furthermore, Brandon Velez did not talk for a week after the move and his

  behaviors worsened. Id.

         Brandon Velez could not acclimate to his new home, and his mother was concerned for his

  safety, as she moved him into Jesus Group home with several other men with intellectual and

  developmental disabilities. PSOF ¶ 24. Unlike living under the same roof as a parent, and being

  the center of attention, life is different at a group home. As such, there is resistance to doing tasks

  that he does not want to do. As stated by Dr. Appleton:

         Jesus group home reports similar types of behaviors as he did before his move.
         There are demand that are similar to peers in his community. Brandon is expected
         to follow routines at the group home. Because of these demand, activities of daily
         living (ADL’s) getting up in the morning, and others, Brandon will display
         maladaptive behaviors typically to try to avoid these activities.

  PSOF ¶ 28. As such, when he became more acclimated to the environment and being with other

  adults of similar needs, the behaviors decreased. Id.

         In reviewing current applicable knowledge of behavioral analysis, according to the

  Declaration of Dr. Appleton, the behaviors of Brandon Velez did not pose a threat or danger to

  others. PSOF ¶ 37. Brandon Velez is a very shy man, and is more scared of others than a danger

  to anybody. PSOF ¶ 36. This is demonstrated by both the event when he ran away when he was

  discovered in the neighbor’s home, and his refusal to address the masturbation incident. PSOF ¶

  33, 34. Mr. Velez does not like confrontation and will run away. Id. As to the masturbation issue,

  Mr. Velez received stimulation from the machine, and he did it because it felt good to him. PSOF


           Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 8 of 18
                                                             Velez v. Coral Gate West Condominium
                                                                      Case No.: 18-CV-24931- DPG
                                                                                       Page 8 of 18

  ¶ 33. It was not a threat to anyone, and in the threat assessment done, it was not deemed to be

  predatory behavior at all. PSOF ¶ 33. It was merely another behavior to address and develop

  interventions to prevent.

         IV.     The Defendant Cannot Establish the Affirmative Defense of Direct Threat

         The Fair Housing Act provides an exception to denying tenancy to a person with a

  disability, when “an individual whose tenancy would constitute a direct threat to the health or

  safety of other individuals or whose tenancy would result in substantial physical damage to the

  property of others.” 42 U.S.C. § 3604(f)(9). The regulations for direct threat, promulgated by the

  Department of Housing and Urban Development, provide as follows:

         (b) “Direct threat” means a significant risk to the health or safety of others that
         cannot be eliminated by a modification of policies, practices, or procedures, or by
         the provision of auxiliary aids or services.

         (c) In determining whether an individual poses a direct threat to the health or safety
         of others, the agency must make an individualized assessment, based on reasonable
         judgment that relies on current medical knowledge or on the best available
         objective evidence to ascertain: the nature, duration, and severity of the risk; the
         probability that the potential injury will actually occur; and whether reasonable
         modifications of policies, practices, or procedures will mitigate the risk.

  24 C.F.R. § 9.131. The direct threat exception was enacted to address concerns that passage of the

  Fair Housing Amendment Act would prevent landlords from evicting tenants with disabilities who

  posed a threat to others, so Congress decided that a tenant with a disability would not qualify for

  protection if “he or she would pose a threat to the safety of others, unless such threat can be

  eliminated by reasonable accommodation." House Report at 28. In the HUD/DOJ Joint Guidance,

  it poses and answers the question of what is a direct threat:

         How can a housing provider determine if an individual poses a direct threat?

         The Act does not allow for exclusion of individuals based upon fear, speculation,
         or stereotype about a particular disability or persons with disabilities in general. A


           Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 9 of 18
                                                              Velez v. Coral Gate West Condominium
                                                                       Case No.: 18-CV-24931- DPG
                                                                                        Page 9 of 18

         determination that an individual poses a direct threat must rely on an individualized
         assessment that is based on reliable objective evidence (e.g., current conduct, or a
         recent history of overt acts). The assessment must consider: (1) the nature, duration,
         and severity of the risk of injury; (2) the probability that injury will actually occur;
         and (3) whether there are any reasonable accommodations that will eliminate the
         direct threat. Consequently, in evaluating a recent history of overt acts, a provider
         must take into account whether the individual has received intervening treatment
         or medication that has eliminated the direct threat (i.e., a significant risk of
         substantial harm). In such a situation, the provider may request that the individual
         document how the circumstances have changed so that he no longer poses a direct
         threat. A provider may also obtain satisfactory assurances that the individual will
         not pose a direct threat during the tenancy. The housing provider must have reliable,
         objective evidence that a person with a disability poses a direct threat before
         excluding him from housing on that basis.

         Example 2: James X, a tenant at the Shady Oaks apartment complex, is arrested
         for threatening his neighbor while brandishing a baseball bat. The Shady Oaks’
         lease agreement contains a term prohibiting tenants from threatening violence
         against other residents. Shady Oaks’ rental manager investigates the incident and
         learns that James X threatened the other resident with physical violence and had to
         be physically restrained by other neighbors to keep him from acting on his threat.
         Following Shady Oaks’ standard practice of strictly enforcing its “no threats”
         policy, the Shady Oaks rental manager issues James X a 30-day notice to quit,
         which is the first step in the eviction process. James X's attorney contacts Shady
         Oaks' rental manager and explains that James X has a psychiatric disability that
         causes him to be physically violent when he stops taking his prescribed medication.
         Suggesting that his client will not pose a direct threat to others if proper safeguards
         are taken, the attorney requests that the rental manager grant James X an exception
         to the “no threats” policy as a reasonable periodic medication monitoring so that he
         will no longer pose a direct threat during his tenancy. After consulting with James
         X, the attorney responds that James X is unwilling to receive counseling or submit
         to any type of periodic monitoring to ensure that he takes his prescribed medication.
         The rental manager may go forward with the eviction proceeding, since James X
         continues to pose a direct threat to the health or safety of other residents.

  Department of Justice and HUD, Joint Statement on Reasonable Accommodations at 4-5 (May 17,

  2004), available at:

  https://www.justice.gov/sites/default/files/crt/legacy/2010/12/14/joint_statement_ra.pdf          (last

  visited November 9, 2019) (“Joint Statement”). “Though the Joint Statement is a policy statement,

  rather than an authoritative interpretation of FHA and therefore does not warrant Chevron-style



           Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 10 of 18
                                                                 Velez v. Coral Gate West Condominium
                                                                          Case No.: 18-CV-24931- DPG
                                                                                          Page 10 of 18

   deference it is nonetheless entitled to respect to the extent it has the power to persuade.” Bhogaita

   v. Altamonte Heights Condo. Ass'n, Inc., 765 F.3d 1277, 1286, n. 3 (11th Cir. 2014) (internal

   quotations omitted).

             The reasoning behind this requirement of substantiating a “direct threat” is to deter property

   owners from recklessly evicting residents with developmental, intellectual, or psychological

   disabilities based upon a perceived direct threat without any determination of actual or imminent

   harm. “To protect disabled individuals from discrimination based on prejudice, stereotypes, or

   unfounded fear, the Supreme Court has required an individualized direct threat inquiry that relies

   on the best current medical or other objective evidence.” Lowe v. Ala. Power Co., 244 F.3d 1305,

   1308 (11th Cir. 2001) (quoting Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1248 (9th Cir.

   1999)).     In most cases where the direct threat exemption is raised, it is based on the belief or

   stereotype that a person with a disability cannot do a certain job or that a person’s condition poses

   a threat. The direct threat analysis is identical for the Rehabilitation Act, the Fair Housing Act and

   the Americans with Disabilities Act. Bragdon v. Abbott, 524 U.S. 624, 649, 118 S. Ct. 2196, 2210

   (1998). It also must be noted that the failure to make this analysis deprives persons with

   intellectual and developmental disabilities to live in least restrictive environment in communities

   with their families, instead of in institutions. See Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581,

   581 (1999). In this case, Brandon Velez was separated from his mother and placed in a facility

   that is not his family home.

                A. When does the analysis of direct threat need to be made?

             As with any discrimination case, the intent of the defendant at the time when the allegedly

   discriminatory decision is made is the determinative factor in determining whether a

   discriminatory act took place.      Primarily, a housing provider bears the burden of proof on the


              Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 11 of 18
                                                               Velez v. Coral Gate West Condominium
                                                                        Case No.: 18-CV-24931- DPG
                                                                                        Page 11 of 18

   direct threat defense at trial. Dadian v. Vill. of Wilmette, 269 F.3d 831, 840-41 (7th Cir. 2001).

   When a decision is made to exclude a person based on a direct threat, the housing provider must

   prove that that it made a “reasonable judgment” to evict the tenant              after “mak[ing] an

   individualized assessment ... that relie[d] ... on the best available objective evidence to ascertain:

   the nature, duration, and severity of the risk” the person created; “the probability that the potential

   injury will actually occur; and whether reasonable modifications of policies, practices, or

   procedures will mitigate the risk.” Friedel v. Park Place Cmty. LLC, 747 Fed. Appx. 775, 777

   (11th Cir. 2018)(quoting 24 C.F.R. § 9.131(c).

           In Freidel, the Eleventh Circuit excluded all evidence that was not considered at the time

   the housing provider made its allegedly discriminatory housing decision. Id. See also, Fowler v.

   Borough of Westville, 97 F.Supp.2d 602, 609 (D.N.J. 2000)(finding that evidence of a tenant's

   drug use four months after the filing of the lawsuit could not serve as a basis for the landlord's

   eviction of the tenant. “[T]he benchmark date is the date of the alleged discrimination or

   harassment which underlies the lawsuit, not the date on which a dispositive motion is filed.”)

           In this case, at the time the discriminatory decision was made, on December 19 and 20,

   2016, there was no analysis made by the Defendant. They had actual knowledge that Mr. Brandon

   Velez had autism and an intellectual disability and were concerned, as Mr. Zubero said, “This is

   a serious sexual act, and in any other circumstances, it would have been a felony and he would

   have been arrested. And this is – this happened in the common areas where children and parents

   usually walk by with their children.” Or as Ms. Guinart said, immediately after the incident, when

   saying that the Velez family would leave - “No, it has nothing to do with his disability, that is

   sinverguenzeria”




            Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 12 of 18
                                                              Velez v. Coral Gate West Condominium
                                                                       Case No.: 18-CV-24931- DPG
                                                                                       Page 12 of 18

           The Defendant did not attempt to obtain the “best available objective evidence to

   ascertain: the nature, duration, and severity of the risk” the person created; “the probability that

   the potential injury will actually occur; and whether reasonable modifications of policies,

   practices, or procedures will mitigate the risk.”

           Because there was no attempt to do an analysis at the time of the discriminatory decision,

   the direct threat defense is unavailable to the Defendant as a matter of law, and the Defendant’s

   summary judgment must be denied.

              B. What analysis is required to establish a direct threat?

          The rigorous analysis to determine a direct threat under the Fair Housing Act is identical

   to the rigorous analysis under the Americans with Disabilities Act. In Chevron U.S.A. Inc. v.

   Echazabal, 536 U.S. 73, 122 S. Ct. 2045 (2002), the U.S. Supreme Court decided that, prior to

   determining whether a person with a disability is a direct threat to his own safety or the safety of

   others in employment, the employer must conduct a rigorous enquiry:

          [The EEOC’s] regulation disallows just this sort of sham protection, through
          demands for a particularized enquiry into the harms the employee would probably
          face. The direct threat defense must be "based on a reasonable medical judgment
          that relies on the most current medical knowledge and/or the best available
          objective evidence," and upon an expressly "individualized assessment of the
          individual's present ability to safely perform the essential functions of the job,"
          reached after considering, among other things, the imminence of the risk and the
          severity of the harm portended.

   Id. at 85-86, 122 S. Ct. at 2052-53 (quoting 29 C.F.R. § 1630.2(r) (2001))) The analysis is the

   same for the Fair Housing Act. See Corey v. Sec’y, U.S. HUD, 719 F.3d 322, 328 (4th Cir. 2013)

   (finding landlord’s stereotypes about direct threat regarding people with autism were not supported

   by any objective evidence, as is required to trigger the exception.)




            Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 13 of 18
                                                               Velez v. Coral Gate West Condominium
                                                                        Case No.: 18-CV-24931- DPG
                                                                                        Page 13 of 18

          Furthermore, even if a direct threat is identified, the housing provider then has the burden

   of demonstrating that no reasonable accommodation will eliminate or acceptably minimize the

   risk that Brandon Velez poses to other residents before the association could lawfully make

   tenancy unavailable to him. Sinisgallo v. Town of Islip Hous. Auth., 865 F. Supp. 2d 307, 336

   (E.D.N.Y. 2012) (finding that the mere fact that a disabled individual committed a violent act does

   not automatically warrant a finding that they constitute a "direct threat", instead all of the factors

   of the direct threat defense must be analyzed). “Indeed, depending on the circumstances, the mere

   absence of such an effort [to offer an accommodation] may be violative of the FHAA.” Sinisgallo,

   865 F. Supp. 2d at 336 see Roe v. Hous. Auth., 909 F. Supp. 814, 823-24 (D. Colo. 1995) (holding

   that "before [the plaintiff] may lawfully be evicted [the housing authority] must demonstrate that

   no 'reasonable accommodation' will eliminate or acceptably minimize any risk [the plaintiff] poses

   to other residents . . ."); Roe v. Sugar River Mills Assocs., 820 F. Supp. 636, 640 (D.N.H. 1993)

   (finding that the "defendants [must] demonstrate that no 'reasonable accommodation' will

   eliminate or acceptably minimize the risk [the plaintiff] poses to other residents . . . before they

   may lawfully evict him.); Arnold Murray Const., L.L.C. v. Hicks, 2001 SD 7, 621 N.W.2d 171,

   175 (S.D.) ("If a handicapped tenant is a direct threat to the health and safety of other tenants, the

   landlord is obligated to either reasonably accommodate the tenant's handicap or show that no

   reasonable accommodation will eliminate or acceptably minimize the risk posed by the

   handicapped tenant…When the landlord shows that no reasonable accommodation will curtail the

   risk, its duty to accommodate ceases.")

          The Defendant claims that Mr. Velez is a “direct threat” because his mother attested that

   he needed to be a threat to himself or others --- but notably left out the required talisman necessary

   to get APD Medicaid services under Rule 65G-1.047, Fla. Admin. Code – “without required


            Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 14 of 18
                                                               Velez v. Coral Gate West Condominium
                                                                        Case No.: 18-CV-24931- DPG
                                                                                        Page 14 of 18

   supports in order to live in the community”. The Defendant has not identified any specific

   threat that Brandon Velez may pose. He has not exhibited violence to any person at the housing

   facility. The Defendant fails in all prongs of the direct threat analysis:

          The assessment must consider: (1) the nature, duration, and severity of the risk of
          injury; (2) the probability that injury will actually occur; and (3) whether there are
          any reasonable accommodations that will eliminate the direct threat.

      (1) Nature, duration, and severity of the risk of injury.

          In the motion, it was not clear as to the aspect of Mr. Velez’ tenancy which the DEfedntn

   claimed that posed a risk. The only issue that was common throughout the tenancy was that the

   condominium board president believed that Mr. Velez walking around the halls was a nuisance,

   and his wife, the property manager, believed Mr. Velez looked “weird”.

           If the association is claiming that the destruction of property, the destruction of property

   was minor occurred on two occasions in a period of six months of a two year tenancy, and Ms.

   Velez paid for the damages, and there was no notice to cure, and the notice of termination did not

   include any of these events.

          If it was the one occasion in which Mr. Velez went into an unlocked door of another unit

   owner’s apartment, this occurred on one occasion, he never received a violation, and it had not

   occurred again. Mr. Velez was so scared of any confrontation, he ran away.

          Lastly, the masturbation issue occurred on one occasion, and there was no injury to

   property or to any third party, as it occurred at 2:33 in the morning. The announcement of losing

   tenancy was made by the same day by the property manager, and the notice of termination occurred

   the next day by the board of directors.

          Compared to the example in the Joint Guidance above, Mr. Velez’ behavior was of

   negligible severity and no risk of injury.


            Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 15 of 18
                                                             Velez v. Coral Gate West Condominium
                                                                      Case No.: 18-CV-24931- DPG
                                                                                      Page 15 of 18

      (2) the probability that injury will actually occur:

      The probability of any risk of injury in the future is speculative and negligible, and there was

      no injury in the past.

      (3) whether there are any reasonable accommodations that will eliminate the direct
          threat

          Mr. Velez’ Support coordinator requested that they be allowed to attempt behavioral

   applied therapy to prevent this from happening again.

          V.      The Plaintiff requested a Reasonable Accommodations that was not even
                  considered.

          In any event, the behaviors posed by Brandon Velez would not be a direct threat to the

   safety of others. However, even if the behaviors were deemed to be a direct threat, the defendant

   refused to even consider any reasonable accommodation. In this matter, Mr. Brandon Velez’s

   waiver support coordinator requested an accommodation that it reconsider its decision to terminate

   the lease and advised the association of Mr Velez’ ongoing therapy related to his behavior. PSOF

   ¶ 22. This was rejected out of hand without any consideration.

          The basis of the rejection is mere speculation that any additional therapy would not have

   made a difference in any event. See DE 28, p. 10-11. This post hoc reasoning is not admissible

   or relevant for purposes of determining direct threat or for speculating on the future effect of an

   accommodation. See, supra, Friedel v. Park Place Cmty. LLC, 747 Fed. Appx. 775, 777 (11th

   Cir. 2018) and Fowler v. Borough of Westville, 97 F.Supp.2d 602, 609 (D.N.J. 2000). There are

   many, many assumptions apparent in this proposition:

          1.   The behavioral treatment for all Mr. Velez’ treatment is identical. Unlike shock

               therapy (which is now cruel and unusual), behavioral interventions are tailored to the

               maladaptive behaviors. The assumption that the same therapy as before would have


           Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 16 of 18
                                                              Velez v. Coral Gate West Condominium
                                                                       Case No.: 18-CV-24931- DPG
                                                                                       Page 16 of 18

              been used for different behaviors is without basis or merit, and not demonstrated in the

              documents presented.

          2. What “dangerous and disruptive” behaviors are being targeted? The Defendant appear

              to be concerned about some future inchoate harm. The defendant does not state – is the

              defendant theorizing on “violent outbursts and confrontations” which never occurred

              at Coral Gate West, or other unspecified behaviors

          3. Whether the behaviors at the group home are very different from those at his family

              home. It is speculation to say that Mr. Velez would have eloped from his home like he

              would do at a group home, and it is not unlawful to elope from one’s home.

              Furthermore, the increase of the behaviors were due to the transfer to a group home

              with other responsibilities. See Dr. Appleton’s opinion, PSOF ¶ 28, and for the past

              two years, there is a trend of declining behavioral issues. Id.

   The adverse behaviors that Brandon Velez had in his tenancy beginning in July of 2014, until the

   laundry room incident in December 2017, were extremely infrequent and did not establish a pattern

   of any issues. Rather than being indicative of the efficacy of the accommodations, the increase

   of behaviors from living at his home with his mother to living in a group home are manifestations

   of the damages that Brandon Velez suffered. In a period of one year, a young man with an

   intellectual disability and autism whose behaviors are acclimated to routines was (1) moved to two

   different homes; (2) separated from his mother and grandmother and placed in an environment

   with other men; (3) required to comply with new sets of routines and behaviors. While this would

   be challenging for a neurotypical person, it is monumental for an Autistic person. See, PSOF, ¶

   28.




           Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 17 of 18
                                                                Velez v. Coral Gate West Condominium
                                                                         Case No.: 18-CV-24931- DPG
                                                                                         Page 17 of 18

             Furthermore, the Plaintiff is not required to “point to” any specific reasonable

   accommodation. In United States v. Hialeah Hous. Auth., 418 Fed. Appx. 872, 877 (11th Cir.

   2011), once a housing provider has enough information to know of both Mr. Velez’s disability and

   his need for an accommodation, the housing provider must open a dialog or request information

   to determine if an accommodation can be provided. Id. If, for any reason, the association was

   skeptical of Mr. Velez disability or the efficacy of an accommodation, “it is incumbent upon [the

   housing provider] to request documentation or open a dialogue.” Id.

             As with the failure to assess whether the threat was real and direct, the association failed

   to assess whether Mr. Velez required a reasonable accommodation to ameliorate any perceived

   threat.    They believed that it had nothing to do with his disability, and he was merely a

   “Sinverguenza” or a shameless scoundrel.

             WHEREFORE Plaintiff, KATIUSKA VELEZ, individually, and as a parent and guardian

   for BRANDON VELEZ, respectfully requests that this court DENY Defendants, CORAL GATE

   WEST CONDOMINIUM ASSOCIATION, INC., Motion for Summary Judgment, and strikes

   their affirmative defense of direct threat, and grant such further relief as this court deems just and

   equitable.



             Respectfully Submitted on this 11th day of November, 2019.

                                           By:     /s/ Matthew W. Dietz
                                                   Matthew W. Dietz, Esq.
                                                   Florida Bar No.: 0084905




              Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
Case 1:18-cv-24931-DPG Document 32 Entered on FLSD Docket 11/11/2019 Page 18 of 18
                                                               Velez v. Coral Gate West Condominium
                                                                        Case No.: 18-CV-24931- DPG
                                                                                        Page 18 of 18


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 11, 2019, I electronically filed the foregoing with

   the Clerk of the Court by using the CM/ECF system which will send notice of electronic filing to

   all parties and counsel of record, or in some other authorized manner for those counsel or parties

   who are not authorized to receive notices electronically.

                                                DISABILITY INDEPENDENCE GROUP, INC.
                                                2990 Southwest 35th Avenue
                                                Miami, Florida 33133
                                                Telephone: (305) 669-2822
                                                Facsimile: (305) 442-4181
                                                Mail: mdietz@justdigit.org
                                                      aa@justdigit.org

                                                By:     /s/ Matthew W. Dietz
                                                        Matthew W. Dietz, Esq.
                                                        Florida Bar No.: 0084905

                                                        Attorney for Plaintiff




           Disability Independence Group, Inc. * 2990 SW 35th Avenue* Miami, FL 33133
